UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------x
CORAL REALTY, LLC, and CORAL                                     Docket No.: 1:17-cv-01007
CRYSTAL, LLC,

                                   Plaintiffs,
                                                     DECLARATION OF CHARLES MURRAY
                 -against-

FEDERAL INSURANCE COMPANY,                                       Judge Deborah A. Batts

                                   Defendant.
---------------------------------------------------------x

         Charles Murray, deposes and states the following under penalty of perjury:

         1. I was appointed by Plaintiffs (hereinafter Coral) to serve as their appraiser by letter

from Karl Denison dated May 4, 2016. A copy ofmy resume is annexed hereto as Exhibit "1"

evidencing my forty plus years of experience, inter alia, many of which were as a General

Adjuster for insurance companies.

         2. I affirmatively advise the comi that there was no fraud, bad faith conduct (on behalf of

Plaintiff), nor misconduct (on behalf of Plaintiff) in the appraisal process. I also state that the

Appraisal Award did not include the estimate of A.C.N.Y. Developers: I refer to such estimate as

as Ken Wilson's estimate.

         3. I believe that there is as well no necessity for I or Plaintiff to respond to the factual

issues and alleged errors claimed to exist by Defendant and its counsel. I am nevertheless

responding in a cursory manner, in order for the court to have a fuller flavor of the matter.

         4. I have been advised that the original appraiser appointed by Defendant was declared

ineligible by New York State Supreme Court. Wayne Martin was next appointed. He and I

communicated April 25, 2017 at which time he advised he had no documents from Defendant.



                                                             1
       5. Wayne Martin and I had a conference call with Michael Young on May 5, 2017.

Martin repeated that he had no documents from Defendant. Martin and Michael Young agreed

that I would prepare a binder including all relevant documents concerning the claim.

        6. The appraisal panel's umpire, Martin and I scheduled a June 6, 2017 meeting. Prior

to the meeting I prepared a binder containing the detailed estimate of Ken Wilson (Atlantic)

which has details and a recap by category of all claim components, copies of surveys evidencing

the intrusion of concrete into Plaintiffs premises, the estimate of Defendants, and all claims data

relevant to the appraisal from both parties.

       7. For this meeting Michael Young had requested the parties to advise of the names of the

individuals who would be appearing at the initial session, both to facilitate entry into the building

in which JAMS has its New York City Offices, and to further the appraisal process.

        8. The panel had set aside five hours for the session! Pursuant to the request of Michael

Young I advised that I would be appearing with Ken Wilson, Plaintiff's contractor/building

expert, and Steven Harwood, Plaintiff's engineer; we all came prepared with our files, the

reports of Defendants, and were prepared to proceed. Martin came with an umbrella, and

nothing else, and stated he had to leave in an hour. Martin professed not to have received any

documents from Defendant a month after our conference call, and had not really looked at the

binder I had prepared which included Defendant's position on the claim. He then stated: "I guess

I'll have to hire some experts."

        9. We next met in Philadelphia to accommodate Mr. Martin. At such meeting in July

2017, I began by inquiring of Martin ifhe and I could agree upon any scope and/or dollar

figures. He responded by advising: ''I have not been given any dollar authority yet."




                                                  2
       10. The following month, when the panel met again on August 22 2017, Martin stated the

Defendant would "pay zero dollars." Martin requested that Defendant be provided access to the

materials I provided to the panel.   Martin also stated that Defendant should not be paying for

the damages, but rather that the adjoining building owner should pay for everything.

       11. I appeared at the August appraisal session with Steven Harwood, Plaintiff's engineer,

and Ken Wilson, Plaintiff's estimator/contractor. Martin attending with Ken Quigley and Dan

Hogan from CCA, Chris Dollbaum and Tomer Saar from DBI (Defendant's estimator/contractor)

and counsel for Defendant, Brian Lustbader, from the fim1 Schiff Hardin.

        12. The panel was presented with the positions of Messrs. Harwood and Wilson.

Defendant's team was afforded the opportunity to question them on all aspects of the work,

including, inter alia,"inside-out" method, the costs, other possible approaches, the sequencing of

the work, and the time frame for such work.

        13 . Martin would not agree upon any scope or any dollar figures. Other than his offer of

"$0.00." For such meeting Martin requested a large screen for his PowerPoint presentation.

He presented Defendant's proposal for an emergency staircase, which included using scaffolding

and plywood! Wayne Martin offered plans at the appraisal including what is annexed hereto as

Exhibit "5." Such scaffolding is not an acceptable means for students to use as a secondary

means of egress.

        14. Defendant approached the appraisal process by attempting to by-pass such process.

Defendant waiting until after Plaintiff presented its claim to submit its analyses.

        15. When the panel next met October 2, 2017 we had a four hour session. Thereafter I

communicated with Martin in November when I advised him that parts of his assertions were




                                                  3
predicated upon inaccurate measurements and information. In fact, Martin continued to present

plans with inaccurate information after being advised that same were inaccurate and after the

adjacent property owner' s representatives acknowledged that its plans, the ones offered by

Defendant, were inaccurate.

        16.The plan submitted by Martin could not work because the corridors were not

sufficiently wide. At a meeting of the appraisal panel Michael Young personally viewed and

verified the inaccuracies in the plans offered by Defendant. Such was as well confinned with

personnel from the City of New York's BEST squad. Michael Young requested consent of the

appraisers to have Feuerborn contact the BEST squad; we consented and Feuerborn reported

back.

        17. On January 24, 20 18 the entire panel met again for a four hour meeting staiiing by

inspection of Coral's building. Daniel Hogan, architect for Wayne Martin, appeared at this

meeting in order to conduct further non-invasive testing.

        18. January 2018 was when Thornton-Tomasetti responded to the information provided,

commented upon the "impact-echo" test results performed at Coral's building in an effort to

ascertain the degree and extent that the neighboring property owner's work intruded into and

damaged Coral's building.

        19. Defendant' s alleged expert Daniel Hogan was involved with exchanges of emails

concerning the testing and efforts to asce1iain the above infmmation concerning the damages

caused and responded to Thornton-Tomasetti and the pai1el through Wayne Martin. Provided

were a graphic analysis of Hogan (CCA), and compilation of data from surveys by two different

companies as regards the intrusion caused by the adjacent construction.




                                                 4
       20. In short, while the panel considered the information and data Martin presented, same

was ultimately found lacking by Feuerborn, Michael Young and I.

       21. Included among the papers and materials utilized in reaching its award, the panel as

well considered the Proposed Lot Line Detail (attached hereto as Exhibit "4"), Harwood' s plans;

plans of C3D Architecture, stairs, the inside-out method, siding system, and the waiTanties of

ALBA , the company who agreed to provide a waiTanty for the work to be performed.

       22. The entire panel met at the site on June 6, 2017 to inspect and tour the building; we

then departed and went to the offices of JAMS in midtown.

       23. Mmiin stated that he had not prepared anything to share with the panel, professed not

to have read any paii of the binder submission I had assembled and claimed not to have received

anything from Defendant Federal.

       24. Wayne Martin advised that he could not fully participate in the appraisal for he had

not received authority from Defendant for any dollar figures! While appraisers and their clients

may communicate, it is improper for either paiiy to direct and control their respective appraiser

in the perfo1mance of his/her role as an appraiser.

       25. Wayne Martin and I exchanged the following emails detailing the above:

       F1·om: Charles Murray [mailto:cmu rray01 2@aol.com]
       Sent: Thursday, July 27, 2017 12:15 PM
       To: waynewma11in@aol.com
       Cc: 'Charlie Murray' <CMurray0 12@ aol.com>
       Subject: RE: July 26 appraisal meeting

       Wayne.

       I really w ish to proceed with this appraisal. You advised, yesterday, that Chubb had not yet
       provided you with the authority on any of the specific numbers. When w ill you have authority
       from Chubb to agree on the numbers of any of the items?

       Charlie




                                                  5
FOUR POINTS CLAIM SERVICES, INC.
Charles H. Murray, Jr.
Insurance Consultant - Appraiser - Umpire -Commercial & Residential Claims
4720 Water Park Drive, Unit H
Belcamp, Maryland 21017
(443) 903- 173 1
CMurrayO l 2@aol.com

Such email preceded the following exchange:

From: Wayne Maitin [mai lto:waynewmartin@aol.com]
Sent: Friday, July 28, 2017 7:57 PM
To: Charles Murray <cmurray0 12@aol.com>
Cc: Michael D. Young <myoung.jams@ gmail.com>
Subject: Re: July 26 appraisal meeting

OK. Should we cancel the meeting on the 22nd? My contact at Chubb should be back from
vacation ne>..i week and I intend to review it with him. But until I get approval maybe we should
postpone the proceeding. Your call.

Sent from my iPhone

Mr. Ma1tin wrote the foregoing email after I had written, on Jul 28, 2017, at 5:22 PM:

Wayne.

Until you get authority from Chubb we should not proceed.

Charlie


FOUR POINTS CLAIM SERVICES, INC.
Charles H. Murray, Jr.
Insurance Consultant - Appraiser - Umpire -Commercial & Residential Claims
4720 Water Park Drive, Unit H
Belcamp, Maryland 21017
(443) 903- 173 1




                                             6
       CMurray0 I 2@aol.com
       Tax ID: XX-XXXXXXX

       26. The panel met numerous times from 2017 through 2018, culminating in the issuance

of the appraisal panel's award in April 2018. Individuals with knowledge did present to the

panel. Wayne, I and Michael Young as well met at the offices of JAMS, different meetings at

the premises, and in Philadelphia, Pennsylvania. The panel hired a neutral engineer, James

Feuerborn from Thornton-Tomasetti, heard evidence from witnesses, including David Podolsky

from Coral Realty, Plaintiffs and Defendant's engineers, Plaintiffs and Defendant's contractors,

DBI, Defendant's contractor/builder by a few individuals, and others.

       27. Michael Young encouraged both sides to offer whatever evidence they wished to

proceed and requested to hear from David Podolsky, for Mr. Podolsky had knowledge of the

events not known to any of the other witnesses; Wayne Maiiin consented to having David

Podolsky offer his thoughts, facts and opinions.

       28. I am unaware of any fraud, bad faith or misconduct with regai·d to any aspect of the

appraisal except for conduct and actions by Defendant and its representatives. See below where

Michael Young states that Defendant' s conh·actor' s proposal "seems both unrealistic and

reflective of an effort to bid intentionally low." When the appraisers and Michael Young met,

Wayne Martin declared that Defendant would offer $0.00, nothing as what it believed to be its

obligation under the policy. He added that Coral should go and get its money from the owners of

133 Third Avenue.

       29. The panel was given the task of coming to agreement (two out of three panel

members are required to reach agreement for an award) based upon what was offered.




                                                   7
        30. There was no fraud, bad faith or misconduct which existed, or with which Plaintiff

had any involvement.

        31. I recognize that Defendant has attempted to raise numerous issues apparently in an

attempt to create a factual issue. Were efforts such as that by Defendant herein to succeed, every

appraisal would simply be one of the barriers insureds needed to pass in order to collect on the

benefit of their contract.

        32. The panel considered all offers made by witnesses and documents and materials

presented. I have now seen, for such had not been provided to me, April 2018 exchanges

between Michael Young and Wayne Mai1in. Exhibit "6" to Defendant's motion. The exchange

reflects that Michael Young explained (even though not under an obligation to do so), why he

did not believe Defendant's offers valid.

        33. The email shows Michael Young offered Wayne Maiiin the opp011unity to offer

further infonnation or ai·guments, while stating, appropriately, that the appraisal needed to come

to a conclusion. Defendant's motion papers evidences that Wayne Martin responded.

        34. Salient portions of such email, which Michael Young expressed his views, and with

which he stated Jaines Feuerborn of Thornton-Tomasetti was in agreement, include:

        I think the owner was persuasive in his argument that the non-invasive testing that was
        done was not dete1minative in that the large middle section of each wall was not tested
        and that it is in these sections that it is likely that there is concrete intrusion from 133 into
        129.
        Finally, I note that I have discounted some of the numbers presented by the owner with
        respect to the cost of the demolition to take into account some the (sic) points that you
        have raised regarding calculations regai·ding the area of demolition and volume of
        concrete.
        As for cost, bottom line is that I did not find the Panzer bid as credible as the ALBA bid.
        3 5. The foregoing reflects thoughts of Michael Young and one of the explanations,

among others that he included in his email to Wayne Mm1in. Michael Young did explain as well



                                                   8
to me his thoughts with regard to his suggested figures. Eventually Mr. Young and I agreed

upon the figures.

       36. Attached to and comprising part of the award is the listing of "incurred expenses,"

being Schedule 5 of Rollins Accounting.

       37. Such Exhibit "6" as well includes Michael Young's conclusion that (a) Defendant's

the proposal by Panzer, Defendant's proposed contractor, was not as credible as that of

Plaintiff's contractor; (b) that Panzer had not been demonstrated to have done much work in

NYC, or to have experience in projects such as the project envisioned; (c) and that Panzer' s

assumption about doing work on all floors at once was "not a reasonable assumption."

       38. The email as well recited that Panzer had "no allowance for a site safety engineer and

only assumes ' broom cleaning' near the wall at the end of each day-and not a broader, more

comprehensive cleaning eff011.

       39. Tellingly, Michael Young also found potential misconduct by Panzer (and

Defendant?). Young's email states: Panzer's:

       assumption that it will cost $12,000 to demo the west wall- including a scaffold bridge--
       seems both unrealistic and reflective of an effort to bid intentionally low.

       40. Number "2" of Michael Young's email reflects as well the studied approach he took

to addressing the claims and his rationale. Such number "2" reads:

       As for the north wall, I have struggled with this issue as I share your concerns about the
       high cost (and I also respect your particular expe1tise in this area of construction). But,
       over time, James and I have used your arguments to challenge the owner. But it appears
       that the owner is correct that its proposed approach is the only approach which is both
       feasible (given lack of access) and ensures watertightness, and is the only approach for
       which a contractor will give a guarantee regarding watertightness. James and I have
       explored with TT staff and the owner various alternatives --including the use of other
       materials, such as CMU or pre-fab materials, as well as the approach suggested by you -



                                                9
        but at the end there is always a concern regarding feasibility (given the small space
        within which the work needs to be done) and/or whether a contractor will guarantee the
        approach you suggest. In the absence of such a guarantee, the owner deserves the benefit
        of the doubt.

        I have appreciated all of your efforts and have been pushing back on the owner
        and his appraiser for months now to give you the space to explore and suggest
        alternative scopes. I have analyzed and have asked my consulting engineer to
        analyze all of the alternatives you have suggested and all of the points you have
        raised. But I now agree that it is time to bring the appraisal to an end. I am
        therefore pretty firm on the spreadsheet I sent you yesterday, unless you point out
        an obvious error.

        41. As this email reflects, Michael Young, James Feuerborn, and I all agreed that

Plaintiff's proposed "inside-out" method of performing the repairs was the only viable option

presented, for Defendant's proposed method was found not to be feasible.

        42. Among other arguments of Defendant, its counsel has proffered two conflicting

arguments. The first being that the panel refused to consider Defendant's offers. The second

being that Defendant was not offered the opportunity to explain its exterior method. These two

inherently conflicting claims are belied by the record. I as well state that the claims are

categorically untrue. Wayne Martin and the witnesses he offered to the panel were afforded the

opportunity to explain Defendant's proposed exterior method. Such method was found not to be

feasible or realistic.

        43. Further, many of the items and information submitted by Martin were in error and

unreliable. For example, Martin presented plans regarding work to be performed inside the

existing stairwell showing measurements of the stairwell that were inaccurate. The inaccuracies

of the measurements precluded performing the work as Martin proposed.

        44. There was never any pressure applied to "settle" the appraisal. Rather, requests were




                                                  10
made to reach an ending of the appraisal process. Towards such end Michael Young's email,

Exhibit " 6" to Defendant's motion, explicitly said: "it is time to bring the appraisal to an end."

       45. The email transmitted from Michael Young to Wayne Maiiin evidences that the panel

was provided with the rebuttals made by Wayne Martin. This email had not been shared with

Plaintiff or Plaintiff's appraiser. The email evidences as well that the numbers presented by

Plaintiff were discounted by the umpire (and to which I agreed) based upon the arguments of

Wayne Martin!

       46. Ken Wilson's estimate with a detailed description of the work to be performed on

each floor, at each location, the quantities of materials and costs were provide to the appraisal

panel. The claims made by Defendant that there were no details is preposterous considering the

details of Ken Wilson' s estimate. Details provided included plans by C3D Architecture

regarding the stairs and the "inside-out" method," the siding system, warranties and lot-line

details, as well as the scope of work designed by SR Harwood Consulting Engineering, P.C.

Each and every one of these items were presented to the appraisal panel.

                                         Purported Errors

        47. It is respectfully submitted that addressing the facts underlaying the appraisal award

is unwarranted. There was no fraud, bad faith or misconduct.

        48. Nevertheless, I feel compelled to briefly respond to the unfounded allegations of

Defendant.

        49. That the panel found that the inside-out method was the only feasible method of

performing the repairs is not an enor. Such was supported by the offering of Plaintiff, of Ken

Wilson and Steven Harwood, P.E., and accepted and adopted by Michael Young and James




                                                  11
Feuerborn, P.E.. Mr. Feuerborn was the Thornton-Tomasetti engineer selected by Michael

Young (and agreed to be by the appraisers), to assist Michael Young in his position as umpire.

       50. The dollar figures submitted with regard to the first two asse11ed errors by Defendant

were supported by calculations and were subject to strict scrutiny. General Conditions and Profit

and Overhead are appropriately included in awards, and have been included in claims in my

greater than forty years of experience in the insurance field.

       51. With regard to scaffolding, purported e1rnr 3, the figures presented were not

unexplained. As reflected by Ken Wilson's estimate attached to the appraisal award, details

were provided on a floor by floor basis for items claimed, and the scaffolding is included in such

estimate at page 37. Note too, the claim was presented at $512,500 for scaffolding whereas the

award accounted for the sum of $300,000 to be included. I agreed to such figure after discussions

were had concerning what we on the panel believed appropriate.

       52. Demolition and debris removal costs were listed as yet another error. Defendant

argues that the panel was swayed by David Podolsky to include the demolition of the first floor

wall into the appraisal and that such "sway" amounts to misconduct. As noted, such information

solely evidenced the damages caused by the construction activities which formed the basis for

Plaintiff's claim.

        53. From the outset of the appraisal the panel was advised that the walls in Plaintiffs first

floor becoming wet and dan1ages occurring caused by the construction activities next door. The

panel was made aware from the outset of the appraisal that there were cracks noted in the first

floor, that the metal door to the basement from the lobby would not close due to cracks due to the

building being pushed in due to the construction next door. That a large water intrusion occurred




                                                  12
solely evidenced that Plaintiff's assertions were valid. Such intrusion evidenced that Plaintiff's

building was not watertight.

          54. I specifically advised Michael Young in September 2017 that there was water

intrusion coming into Coral' s prope1ty caused by the claim which is the subject of the appraisal.

Michael Young encouraged Maiiin and I to discuss the differences between us and to attempt to

come to an agreement. Martin and I tried without success, which necessitated that Michael

Young, as umpire, weigh in. Such is how appraisals are conducted.

          55. Defendant's unsupported allegation that the award included any costs for the latter

water "claim" of Coral Realty is not true. The panel did consider that water entered into the

building, at the fust floor lobby and into the basement, as evidence that the construction

activities performed at 133 Third Avenue did affect Coral Realty's building. The water intrusion

evidenced that the building had suffered damage. Such was addressed in the email sent by

Michael Young to Wayne Martin, (Exhibit "6" to Defendant's motion). That the wall at the first

floor was damaged, as well as floors above, supported Plaintiff's assertion that such floor needed

repair!

          In such regard such email includes: " ... over time James [Feuerborn] and I have used

          your arguments to challenge the owner. But it appears that the owner is correct that its

          proposed approach is the only approach which is both feasible ... and ensures

          watertightness, and is the only approach for which a contractor will give a guarantee

          regarding watertightness. James ai1d I have explored with TT staff ai1d the owner various

          alernatives - including the use of other materials, such as CMU or pre-fab materials, as

          well as the approach suggested by you - but the end is there is always a concern




                                                   13
        regarding feasibility ... and/or whether a contractor will guarantee the approach you

        suggest.

        56. No dollar figures were included in the award occasioned by the latter water intrusion.

Neve1iheless, that the intrusion occmTed did lead Michael Young to advise Wayne Maiiin that

such was a factor he was appropriately considering in the scope of the demolition.

        57. Indeed, Wayne Martin consented to the inclusion of the first floor into the scope of

damages! See Exhibit "4" to Defendant's motion. Maiiin wrote (second paragraph under " 1"):

"The photos are likely a false impression, but we will move past that and agree to demolish the

first floor."

        58. With regard to the sixth purported error, inclusion of invoices from A& B

Engineering Land Surveying, P.C., the amounts the panel deliberated and found the amounts of

such invoices included in the award to be appropriately within the scope of loss and caused by

the work next door. We found that A&B Engineering Land Surveying, P.C. 's fees for attending

in court were properly included for such expenses were incurred to protect the property from

fmiher damage (concededly covered by the policy, see Policy, Defendant's motion Exhibit " 1" at

pages 68 and 79 of 201 ). A&B was represented to have appeared in comi on an Order to Show

Cause to stop the construction from causing fmther damages. See as well Rollins schedule 5

attached to the award (Defendant's motion Exhibit " 3") evidencing the fees for such appearance

in the sum of $1 ,600.

         59. Steven Harwood's invoices were as well found by the panel to be appropriately

included and loss related. In this regard it should be noted that (a) his invoices were discounted

by the panel by approximately 15%; and (b) that the policy provides coverage for the costs




                                                14
incurred to prepare claims (see policy, Defendant's motion Exhibit "1" at page 155 of201).

         60. The numbers included in the appraisal award are at variance with the figures in the

claim and in Ken Wilson (Atlantic) estimate. The numbers vary because after discussion and

analysis two out of three of the appraisal panel members came to an agreement that the figures

agreed were fair and appropriate considering the information presented at the appraisal.

         61. Harwood's invoices and Extra Expenses included in the award were as well

challenged by Defendants. We repeat that after the appraisal is concluded, the fact that one of the

three panel members did not agree with amounts properly found by two other panel members

does not give the dissenting member, or his/her client, the right to challenge or raise the issue

again.

         62. The appraisal panel found such the amount of Harwood's invoices, and the Extra

Expenses incurred, to be properly included in the award, appropriate and incurred as a result of

the loss. The panel did not accept the full an10unt of such invoice; the figure included in the

award for Harwood's invoices were reduced by approximately 15%. Michael Young explained

his rationale for his thoughts in reducing numerous portions of Plaintiff's claim. (See Exhibit

"6" to Defendant's motion). When I agreed with such figures such amounts were included in the

appraisal.

         63. The extra expenses incurred as set forth as errors in Defendant's motion, number 8,

were found by the panel to be properly claimed as incurred, directly related to the loss and within

the scope of expenses Plaintiff necessarily incurred as a result of the loss. Such are detailed on

Schedule 5 of Rollins Accounting included as prui of the Appraisal award. Again, without fraud,

bad faith or misconduct, second-guessing as to whether the panel was right or wrong with its




                                                 15
judgment about the amount of such figures is inappropriate.

       64. Defendant is conflating issues and facts concerning the amount included in the award

(error ascribed to as "9") concerning the Duane Reade sign. The sum included is but a fraction

of what the cost to replace it would be. The dollar figures set forth on Ken Wilson's estimate (at

page 33 part of Exhibit "3" to Defendant's motion.) was to remove and reset the sign. Such

costs did not include replacement!

       65. No issue of coverage existed for such sign in that the policy provides coverage

therefore (Policy, Defendant's motion Exhibit " 1"at p 46 of 201, Form 10-02-1903, under 3.

Outdoor Signs). Expenses incurred, including those to safeguard the premises, temporary

scaffolding, and specifically to protect the premises to maintain heat and to prevent freeze-up of

the sprinkler system are covered. See policy Form 10-02-1724 entitled: "PROTECTIVE

SAFEGUARDS-HEAT MAINTAINED." Exhibit " l" to Defendant's motion at page 31 of

201.

       66. Claimed e1Tor number 10, "off-site" storage and its related expenses were based upon

the estimate of Ken Wilson, pages 37-38, part of Exhibit "3" the appraisal award. As with the

other items Defendant claims they are unclear, all Defendant needs to do to become clear is to

look at the exhibit it provided to the court.

        67. At the referenced pages Ken Wilson provided:

        Off Site Storage to include:
        1) off site storage for the following items to be re-installed after necessary structure
        repairs have been completed (affected windows, doors, heating units, garbage chute doors
        and A/C unit on lower roof above entry way) for 1 year. The terms of the storage will be
        adjusted as per the length of the project. Includes packing out and protection of said items
        prior to being moved off site

        2) 4 large units x 12 months (actual storage duration to be determined)



                                                 16
        68. That Defendant claims that it is unclear what such figures represent is indicative of

Defendant's approach to the appraisal, the claim process, and apparently this litigation.

        69. Ken Wilson's report, although modified, were neve1theless found by the panel to be

more in line with Plaintiff's claim than Defendant's position. I and Michael Young agreed upon

the figures set forth in the appraisal.

        70. Note, Michael Young found Defendant's asserted figures for cleaning to be

inadequate (see Defendant's motion Exhibit "6"). Defendant had provided solely daily broom

cleaning. The panel, based upon the materials submitted and considered found that a daily

broom cleaning would be insufficient. The building was occupied by NYU students who needed

to continue to use their dorm rooms. Accordingly, the award included added cleaning expenses

that are necessary as the result of dust penetrating the building, as well as content manipulation

(moving belongings and personal prope1ty) that we found to be necessary, as well as off-site

storage.

        71. To be clear, the General Conditions' cleaning is different from the cleaning to be

performed to address the infiltration of dust, and other cleaning post-construction.

        72. General Conditions, being item# 12, asserted as an error, were properly included in

building claims. Such represent expenses which are separate from the expenses of performing the

actual construction work. Such expenses may be viewed as site management, material handling

and project management.

           73 . General Conditions and Overhead and Profit are detailed in Ken Wilson's estimate at

pages 39-40. Such are set forth as including: "Commercial Supervision/Project Management;

Safety Monitor, General Laborer, Taxes, insurance, permits & fees. Such figures are properly



                                                  17
included in claims, and have been during the forty plus years I handled claims.

       74. Concerning alleged error 13 for taxes. Taxes were included as being imposed on the

costs of repair. In that there is no capital improvement to the premises it was the studied opinion

and determination of the panel that the figure awarded for taxes was appropriate.

       75. Lastly, Overhead and Profit are known to Defendant and its adjusters, presumably to

its counsel, and assuredly known to Defendant's engineer, contractor and experts as an item

distinct from General Conditions. Overhead and Profit were found by the panel to be appropriate

based upon the submissions, based upon our experience, and predicated upon the loss suffered.

                                             Process

       76. In addition to the numerous meetings we had, at the site, at the offices of JAMS in

New York and in Philadelphia, where the three members of the panel met, and on one occasion

just Wayne Martin and myself. Michael Young as well held break-out sessions where he met

separately with James Feuerborn of Thornton-Tomasetti and each of the appraisers.

It was upon the agreement among the panel, and agreed to by the parties, that Michael Young

would retain James Feuerborn of Thornton-Tomasetti to assist Mr. Young.

        77. Although we had break-out sessions, Wayne Martin was made aware of every item of

information and every claim that was discussed in the break-out sessions. Michael Young had

break-out sessions, in person and by email and telephone calls, inter alia, with the parties,

engineers, and appraisers.

        78. Wayne Martin, atTived at the first appraisal session, scheduled for five (5) hours,

solely with an umbrella. Martin had not prepared anything to share with the panel, professed

not to have read any part of the binder submission I had assembled, and claimed not to have




                                                 18
received anything from Defendant Federal.

       79. Lastly, in that the panel believed that after the repair Plaintiff would not be any better

off than it had been, the building would have, no new features , nor any capital improvements,

the panel found, as set forth, that there was no betterment. Such reflected our finding that the

Actual Cash Value of the loss was equivalent to the Replacement Cost Value of the loss. Such is

common in building claims.

       80. In arriving at the Actual Cash Value, the panel did consider that after the repairs the

building would have no betterment. As well the panel considered that the building was being

utilized as a dormitory for hundreds of NYU students, that the premises were fully occupied, we

considered the age and condition of the building. To argue that we were unaware of such factors

and did not consider them is inaccurate.

       81. Note too, Federal elected not to offer any other factors to consider in reaching the

Actual Cash Value. In that the panel considered all factors brought to the panel' s attention, and

no factors were refused to be accepted, any argument that the Actual Cash Value figure

determined by the panel should not be honored is disingenuous.

        82. Defendant's argument that the "convenience" of the students was considered as a

factor at all is also untrue. The safety of the students was a major concern. To utilize the

scaffolding proposed by Defendant would necessitate every student getting OSHA certified, for

each student to be compelled to acquire hard hats, and harnesses.

                                               Tower

        83. Defendant's suggest that the costs for the temporary "tower" included purchasing an

entirely new air conditioning for the tower; that is inaccurate.   What is included in the line items




                                                 19
of Ken Wilson's estimate (Exhibit "3" of Defendant's motion, estimate page 36) is HV AC, as

per the bid from Nelson Air Device - Maspeth, New York, to 1) remove, relocate and re-install 6

wall mounted convector units presently in front windows of floors 2 thru 6, 2) remove A/C unit

from the entry foyer roof and relocate on the roof temporarily and then re-install all units back to

their original location, 3) supply and install all necessary ductwork for positive pressure and heat

inside new temporary staircase, and 4) large crane for roof top units manipulation. Fire sprinklers

areas need to be protected by maintaining heat.

       84.To fully understand the need to remove and reset the air conditioners that already

existed one must appreciate that the temporary "tower" that is to be built would be built above

the existing lobby which has air conditioners sitting on its roof. Unlike the rest of the building

whose roof is above the building's seventeen floors, the lobby's roof is just that, solely above the

lobby. To build the tower above requires what is above to be removed.

        85. Wayne never produced a valid repair or temporary exterior staircase priced plan.

He did supply a priced plan that was rejected by Michael Young, Jan1es Feuerborn and myself as

having a temporary exterior staircase that would be unsafe for New York University students and

a repair method and pricing that would not work on this loss. I also state that there is no

requirement that the panel waste its time and effort to price alternative methods of repairs that

the panel finds not feasible. To the extent Wayne Martin wished to present figures in such regard

he had free rein.

        86. Herein, the un1pire, the umpire's retained engineer, with input from other engineers in

his firm, concluded that Defendant' s proposed methodology could not work.

        87. After considering the submissions from the appraisers, after Thornton-Tomasetti' s




                                                  20
James Feuerborn was retained by Michael Young, and after Feuerborn consulted with other

engineers in his office, Feuerborn advised that Defendant' s proposed methodology was

unacceptable and that Plaintiffs methodology was the only one that would work.

       88. As well the panel discussed using aluminum instead of copper for the wall system.

Due to the heat that would be required to weld the aluminum, and the dangers involved with the

transmission of the heat through other parts of the building, arcing etc. Feuerborn, Ken Wilson,

Michael Young and Charles Murray concluded that soldering copper was appropriate,

       89. Defendant asserts that the award improperly includes costs incurred, and paid, to

A&B surveying. We considered the costs of A&B, including its appearance at court, Such were

properly included as part of Plaintiffs extra expense claim, The court appearance was necessary

to protect the property from further damage- presenting the court with the facts for the court to

consider on the Order to Show Cause to stop the construction from causing further damages. See

as well Rollins schedule 5 showing such amount being $1,600.

       90. The Extra Expenses are as set forth on Schedule 5 of Rollins Accounting, attached to

and part of the Appraisal Award. Exhibit "3" to Defendant's motion.

Dated: New York, New York
January 28, 2019


20151/15Jl25 . Ly3




                                                 21
